Title: To John Adams from Samuel Denny, Jr., 27 April 1811
From: Denny, Samuel, Jr.
To: Adams, John



Honor’d Sir,
Leicester 27th April 1811

As the object of that Society over which you have the honor of presiding is for the promotion of the Agricultural interest in this Commonwealth, I am much gratified in seeing useful knowledge diffused, and shall esteem the privilege of contributing, throu’ your assistance, an honor and happiness, of which I am anxious to partake.
If a proposal should be made, apparently extravagant, the Society may consider and examine with counsel and act with judgement and safety. The prospect is pleasing when we view recent improvements thro’ the U.S.—and if any one can be found more engaged for the increase and diffusion of usefull improvements, I wish to be of his acquaintance and, as it were, a younger Brother.
In june next I understand your Society will meet, at which time I request the Society to propose a reward for any, or for the communicator, as may appear best who will describe a process of practical husbandry that will in less than ten years render one twentyfifth part of this State, exclusive of three thousand acres in the centre of evry Shire Town, and sevenhundred in the centre of every other town, seven hundred in the centre of every parish having a respectable Meeting house, double in value to what its real value is at present—that is exclusive of rise or fall of land estimated by specie.
Explanation
It will be proper to inform the society that the surface of the soil and quality throughout this State is such, that more than half of the number of farmers may realize a participation in the contemplated improvement without expending money excepting for two or three years in fiting the ground, and without buying or bringing any thing from abroad; and that the improved parts, when fited shall be permanently good without degeneration or expence—that if the same process be in practice this time by an individual, or by more than one nevertheless the statement is that the value of the land thro’ out the State, excepting the above exceptions, is to be doubled in real value to husbandmen upon account of its productions only, to what it now is; and that the knowledge of said improvement shall enhance the value as much as its present real value, on those parts capable of sd. improvement
Any communication on the subject, prior to said meeting, will be acceptable and gratefully acknowledged by your humble Servt.
Samuel Denny Jr.